            Case 7:20-cv-04622-KMK Document 21 Filed 09/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re:                                                             Chapter 11
                                                                   Case No. 17-22242 (RDD)
BROADWAY EQUITY HOLDINGS LLC,

                                      Debtor,

Inre:
                                                                   20-cv-04622 (KMK.)
BROADWAY EQUITY HOLDINGS LLC,

                                      Plaintiff-Appellee,

                         - against-

152 BROADWAY HAVERSTRAW NY LLC, BLUE
BEVERAGE GROUP, INC., JOSEPH GOLDBERGER,
TOBY WEINBERGER, MFT HOLDINGS LLC, ESTATE
OF JENO GUTTMAN, RYVK.IE GOLDBERGER, LAND
TRACK TITLE AGENCY, LLC, VILLAGE OF
HAVERSTRAW                RECEIVER           OF        TAXES,
COMMISSIONER OF FINAi.~CE OF THE COUNTY OF
ROCKLAND, NEW YORK STATE DEPARTMENT OF
TAXATION AND FINANCE, "JOHN DOE NO. l"
through "JOHN DOE NO. 10", and said names being
fictitious, it being the intention of Plaintiff to designate all
persons, partnerships, corporations, or other entities in
possession of the premises, as tenant or otherwise any/or all
persons or entities having or claiming an interest in said
premises,
                                      Defendants-Appellants.

BLUE BEVERAGE GROUP, INC. and JOSEPH
GOLDBERGER,
                  Counterclaim Plaintiffs-Appellants,

                      - against-
BROADWAY EQUITY HOLDINGS LLC,
JOEL WERTZBERGER a/k/a JOEL WURTZBERGER,
ARON    WOLCOWITZ      a/k/a ARON   JACOB
WOLKOWITZ a/k/a JACK W ALKOWITZ and JUDY
MINSTER,
                      Counterclaim Defendants-Appellees.




 {01071698.00CX;l }
                                      uocumem LU t--nea U~/U:!/LU !-'age o or o
               '-'a.;:,c , ·"u-\.,;v-~o,L-r-.M"
               Case 7:20-cv-04622-KMK Document 21 Filed 09/20/20 Page 2 of 2



                                           ORDER OF DISMISSAL


          This matter coming to be heard on the Parties' Stipulation of Voluntary Dismissal, the

Court having reviewed the Stipulation, and being duly advised, it is

          HEREBY ORDERED THAT:

          1.         The above-captioned matter is dismissed with prejudice; and

          2.         Each party shall bear its own costs and attorneys' fees in connection with this

action.


Dated: September~' 2020                            IT IS SO ORDERED




                                                   HON. KENNETH MICHAEL KARAS
                                                   UNITED STATES DISTRICT JUDGE




 {01071698.DOCX;l}                                     2
